Citation Nr: 1444354	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to November 2000, April 2004 to September 2004, and September 2005 to November 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied reopening a previously denied claim of entitlement to service connection for a low back condition.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at an April 2013 Travel Board hearing and a copy of that transcript is of record. 

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2011 to October 2011, the April 2013 Board hearing transcript, a January 2014 VA examination, and a February 2014 Memorandum from the Department of the Army.  

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a final decision issued in October 2008, the RO denied entitlement to service connection for a low back condition.  

2.  Evidence submitted since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a low back condition is final. 38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the October 2008 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for a low back condition, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back condition. 

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In an October 2008 rating decision, the RO denied entitlement to a low back condition.  The RO concluded that there was no clinical evidence of a chronic disability of the lumbar spine, only subjective complaints of pain.    

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on October 29, 2008.  The Veteran filed a notice of disagreement in November 2008.  A statement of the case (SOC) was issued in March 2009 and a supplemental statement of the case (SSOC) was issued in June 2009.  The Veteran did not submit a timely VA Form 9.  The Board notes that additional VA treatment records were added to the file after the June 2009 SSOC; however, while the records are new they are not material as they do not contain a diagnosis of a low back condition.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the October 2008 rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence of record at the time of the October 2008 rating decision included the Veteran's service treatment records; VA treatment records; and an October 2008 VA examination.  Service treatment records showed the Veteran complained of low back pain and sharp pain in his mid-back in November 2006.  

The Veteran submitted an application for arthritis of the back on October 30, 2009.  The RO and the Board construes this as a claim to reopen his claim for a low back condition.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The evidence received since the October 2008 rating decision includes VA treatment records; the April 2013 Board hearing transcript; a January 2014 VA examination that diagnosed the Veteran with a lumbar strain; and a February 2014 Memorandum from the Department of the Army that noted the Physical Evaluation Board (PEB) found the Veteran physically unfit to continue military service in the Army National Guard due to posttraumatic stress disorder (PTSD) and a lumbar strain.  

The Board finds that some of the evidence received since the October 2008 rating decision is new in that it was not previously of record.  Of note the January 2014 VA examination that diagnosed the Veteran with a lumbar strain.  As the claim was previously denied on the basis of no current diagnosis, the evidence is also material.  As new and material evidence to reopen the claim for service connection for a low back condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, the appeal is granted to this limited extent.





REMAND

The Veteran contends that his low back condition is related to his military service, to include an improvised explosive device (IED) attack.  

The Veteran's service treatment records show that the Veteran was treated after an IED blast in February 2006.  A November 2006 sworn statement shows that the Veteran reported lower back pains and sharp pains in the middle of his back.  

VA treatment records dated December 2006 to October 2011 show that the Veteran was treated for low back pain, without a clinical diagnosis.  

A June 2008 treatment record from the Veteran's service in the Kansas Army National Guard shows that the Veteran reported a back injury occurred when he was "overseas".  The Veteran was diagnosed with lumbalygia and placed on a physical profile.

A January 2014 VA examination, done in conjunction with a PEB review, diagnosed the Veteran with a lumbosacral strain.  However, the examiner did not provide an etiological opinion.  As the Veteran has in-service reports of back pain, evidence of continued symptoms after service, and a current diagnosis, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006

Additionally, at the April 2013 Board hearing the Veteran testified that he received treatment from the Oklahoma City VAMC and currently receives treatment from the Wichita VAMC.  The Board notes that the most recent VA treatment records associated with the claims file are dated October 2011.  As such, on remand any outstanding VA treatment record should be obtained.  




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his low back condition.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records from the Oklahoma City VAMC and Wichita VAMC dated October 2011 to the present.  

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back condition, diagnosed as a lumbar strain, is related to his active military service, to include the February 2006 IED attack and complaints noted in November 2006? 

The examiner should specifically discuss the lay and medical evidence of continued symptoms after service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


